20 So. 3d 999 (2009)
Walter LEWIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-628.
District Court of Appeal of Florida, Third District.
October 28, 2009.
Fisher & Lawrence, P.A., and Joshua L. Fisher, North Miami Beach, and Peter A. Butlien, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before GERSTEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Walter Lewis ("the defendant") appeals his judgment and sentence for carrying a concealed firearm and possession of a firearm by a convicted felon. The defendant alleges error in the jury selection, but the transcript is missing. The defendant failed to exercise the procedures set forth in Florida Rule of Appellate Procedure 9.200(b)(4). Therefore, we relinquish jurisdiction to the trial court to attempt to reconstruct the trial and give the State an opportunity to participate in the rendering of a statement of evidence.
Reversed and remanded with instructions.